Title: To George Washington from Anne-César, chevalier de La Luzerne, 24 August 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Monsieur.
                            APhiladelphie le 24. Aout 1781.
                        
                        J’ai l’honneur de Vous adresser trois lettres qui m’ont été remises pour le Général
                            Duportail, Mrs de Laumoi et de Cambrai. Ces Officiers desirent infiniment d’être échangés et ils n’ont gueres de ressources
                            pour y parvenir que les bontés de Votre Excellence. Je la supplie de considerer que leurs services dans les Etats du Sud
                            pourroient être bien utiles dans les circonstances actuelles; les connoissances du pays qu’ils ont acquises pendant les
                            trois dernieres campagnes, leur donnent peutêtre quelques droits à des préferences. C’est au moins de cette manière qu’en
                            ont jugé les Delegués de la Caroline du Sud, qui m’ont paru disposés à proposer leur échange, si c’est l’opinion
                            particulière de Votre Excellence. 
                        M. le Comte de Rochambeau Vous aura communiqué les dernieres nouvelles, que j’ai reçues du Cap et d’Antigue.
                                L’Aml Hood, qui a remplacé Rodney dans le Commandement Général, sera parti au plutôt le l5. de
                            ce mois; nous avons toutes sortes de raison d’espérer, qu’il sera prévenu par M. le Comte de Grasse et que les troupes des
                            deux nations reunies sous Vos ordres pourront frapper quelque coup décisif qui assurera à jamais l’independance de
                            l’Amérique. 
                        J’attens avec bien de l’impatience le moment où Vous Vous rapprocherés de ce pays ci. Mon premier soin sera
                            d’aller Vous presenter mes respects et de Vous assurer des sentimens de l’inviolable attachement avec lequel j’ai
                            l’honneur d’être, Monsieur De Votre Excellence le très humble et très obéissant Serviteur, 
                        
                            Le che. de la luzerne
                        
                    